DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 & 7- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US Patent 9,716,080) in view of Heo et al. (US PUB. 2020/0020638).
Regarding claim 1, Chuang teaches a semiconductor package, comprising: 
at least one semiconductor chip 111 (one of the chips in the chip stack 110, e.g. top chip 111) disposed in such a way that an active surface 112 with chip pads 113 faces a redistribution layer 150 (Fig. 4); 
vertical interconnectors 132 extending in a vertical direction from the chip pads 113 toward the redistribution layer 150, wherein each of the vertical connectors 132 has a first end portion that is connected to a corresponding chip pad 113 and a second end portion (e.g. note reference numeral 131) that is disposed on an opposite end of each vertical interconnector 132 in relation to the first end portion (see Fig. 4); and 
a molding layer 140 covering the semiconductor chip 111/110 and the vertical interconnectors 132 while exposing a surface of the second end portion 131 of each vertical interconnector 132 (Fig. 4), and
wherein the redistribution layer 150 is formed over the molding layer 140, the redistribution layer 150 having a redistribution land (note portion of conductive layer 151 in 150) that is in contact with the surface of the second end portion 131 (Fig. 4).
Chuang is silent on wherein a width of the surface of the second end portion is greater than a width of an extension portion between the first end portion and the second end portion of each vertical interconnector. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Heo teaches in Fig. 11, wherein a width of the surface of the second end portion (note bottom portion of vertical interconnect 124v) is greater than a width of an extension portion (middle portion of 124v) between the first end portion (portion connected to chip pad) and the second end portion of each vertical interconnector 124v, perhaps in the interest of mechanical stability and smaller real estate on chip active surfaces. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 2, the combination of Chuang and Heo teaches the semiconductor package according to claim 1, wherein the width of the surface of the second end portion is greater than widths of any other portion of the second end portion in a horizontal direction (Heo’s Fig. 11).
Regarding claim 3, the combination of Chuang and Heo teaches the semiconductor package according to claim 1, wherein a width of the second end portion in a horizontal direction increases as it approaches the surface of the second end portion in a vertical direction (Heo’s Fig. 11).
Regarding claim 5, the combination of Chuang and Heo teaches the semiconductor package according to claim 1, wherein each of the redistribution lands is aligned with each of the chip pads, respectively (see Chuang’s Fig. 4 and Heo’s Fig. 11).
Regarding claim 7, the combination of Chuang and Heo teaches the semiconductor package according to claim 1, wherein the molding layer 140 has one surface that is positioned at the same level, in a vertical direction, as the surface of the second end portion (Chuang’s Fig. 4).
Regarding claim 8, the combination of Chuang and Heo teaches the semiconductor package according to claim 1, wherein the redistribution layer 150 comprises: a first redistribution insulating layer 152 disposed over the molding layer 140 with an opening that exposes the surface of the second end portion 131; a redistribution conductive layer151  formed over the first redistribution insulating layer 152, filling the opening to form the redistribution land (portion of 152); and a second redistribution insulating layer 153 covering the first redistribution insulating layer 152 and the redistribution conductive layer 151 (Chuang’s Fig. 4, also note redistribution 110 and associated conductive layer in Heo’s Fig. 11).
Regarding claim 9, the combination of Chuang and Heo teaches the semiconductor package according to claim 1, wherein each of the vertical interconnectors includes a vertical bonding wire 130 (Chuang’s Fig. 4).
Regarding claim 10, the combination of Chuang and Heo teaches the semiconductor package according to claim 1, wherein the at least one semiconductor chip 110 includes a plurality of semiconductor chips that are stacked in a vertical direction, and wherein the plurality of semiconductor chips are stacked in such a way that all the chip pads of each of the plurality of semiconductor chips are exposed (Chuang’s Fig. 4 and Heo’s Fig. 11).
Regarding claim 11, the combination of Chuang and Heo teaches the semiconductor package according to claim 10, wherein a vertical interconnector 132, connected to a semiconductor chip that is closest to the redistribution layer 150 among the plurality of semiconductor chips includes a conductive bump while remaining vertical interconnectors, connected to remaining semiconductor chips among the plurality of semiconductor chips, respectively, include a vertical bonding wire 130 (Chuang’s Fig. 4 and Heo’s Fig. 11).
Regarding claim 12, the combination of Chuang and Heo teaches the semiconductor package according to claim 10, wherein each of the plurality of semiconductor chips 110 include the same memory chip (Chuang’s Fig. 1 and associated text).
Regarding claim 13, the combination of Chuang and Heo teaches the semiconductor package according to claim 10, wherein the chip pads 113 of each of the plurality of semiconductor chips 110  are disposed in an edge region of one side of each of the plurality of semiconductor chips, and wherein the plurality of semiconductor chips are offset-stacked in a direction away from the one side (Chuang’s Fig. 1 & 4 and Heo’s Fig. 11).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang and Heo as applied to claim 1 above, and further in view of Sato et al. (US Patent 8,618,659).
Regarding claim 4, the combination of Chuang and Heo is silent the semiconductor package according to claim 1, wherein the second end portion has a hemispherical shape. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Sato teaches wherein a second end portion (bottom)of a vertical interconnect 37 has a hemispherical shape 34 (see Fig. 1-2). As such, said claim feature would have been obvious and within the ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang and Heo as applied to claim 1 above, and further in view of Grafe et al. (US PUB. 2006/0091518).
Regarding claim 6, the combination of Chuang and Heo is silent on the semiconductor package according to claim 1, wherein the second end portion is not fully aligned with its corresponding chip pad. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Grafe teaches in Fig. 1, wherein the second end portion is not fully aligned with its corresponding chip pad 16. As such, said claim feature would have been obvious and within the routine skill in the art.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang and Heo as applied to claim 10 above, and further in view of Zeng et al. (US PUB. 2021/0167039).
Regarding claim 14, while the combination of Chuang and Heo teaches a plurality of first semiconductor chips 110 offset-stacked in a direction that is away from one side; and the chip pads 113 of each of the plurality of first semiconductor chips 110 are disposed in an edge region of the one side of each of the plurality of first semiconductor chips; however, the combination of Chuang and Heo is silent on wherein the plurality of semiconductor chips 110 comprises: a plurality of second semiconductor chips disposed over the plurality of first semiconductor chips and offset-stacked in a direction away from an other side that is opposite to the one side, and wherein the chip pads of each of the plurality of second semiconductor chips are disposed in an edge region of the other side of each of the plurality of second semiconductor chips.
The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Zeng teaches in Fig. 3 a plurality of second semiconductor chips CS2 disposed over the plurality of first semiconductor chips CS1 and offset-stacked in a direction away from an other side that is opposite to the one side, and wherein the chip pads 312 of each of the plurality of second semiconductor chips CS2 are disposed in an edge region of the other side of each of the plurality of second semiconductor chips (see Zeng’s Fig. 3). As such, stacking two chip stacks offset-stacked in opposite direction as claimed would have been obvious and within the ordinary skill in the art.
Regarding claim 15, the combination of Chuang, Heo and Zeng teaches the semiconductor package according to claim 14, wherein the second semiconductor chip CS2 has a state in which the first semiconductor chip CS1is rotated 180 degrees about an axis that is parallel to the vertical direction (see Zeng’s Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894